      Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 1 of 28




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

RHONDA J. MARTIN, DANA BOWERS,
JASMINE CLARK, SMYTHE DUVAL,
JEANNE DUFORT, and THE GEORGIA                  Civil Action File No.
COALITION FOR THE PEOPLE’S
AGENDA, INC.,                                   1:18-cv-04776 LMM
         Plaintiffs,
and

CAROLYN BOURDEAUX FOR
CONGRESS and FAZAL KHAN,
          Plaintiff-Intervenors,
                  v.
BRIAN KEMP, SECRETARY OF STATE
OF GEORGIA; REBECCA N.
SULLIVAN, RALPH F. “RUSTY”
SIMPSON, DAVID J. WORLEY, and
SETH HARP; STEPHEN DAY, JOHN
MANGANO, ALICE O’LENICK, BEN
SATTERFIELD, and BEAUTY
BALDWIN,
          Defendants.



   PLAINTIFF-INTERVENORS CAROLYN BOURDEAUX FOR
CONGRESS AND FAZAL KHAN’S EMERGENCY COMPLAINT FOR
        INJUNCTIVE AND DECLARATORY RELIEF
        Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 2 of 28




       Proposed   Plaintiff-Intervenors    CAROLYN        BOURDEAUX          FOR

CONGRESS and FAZAL KHAN, by and through the undersigned attorneys, file

this    EMERGENCY           COMPLAINT           FOR      INJUNCTIVE          AND

DECLARATORY RELIEF against Defendants, ROBYN CRITTENDEN, in her

official capacity as Secretary Of State of Georgia; REBECCA N. SULLIVAN,

RALPH F. “RUSTY” SIMPSON, DAVID J. WORLEY and SETH HARP, as

Members of the Georgia State Election Board; STEPHEN DAY, JOHN

MANGANO, ALICE O’LENICK, BEN SATTERFIELD and BEAUTY

BALDWIN, as members of the Gwinnett County Board of Registration and

Elections, and allege upon information and belief as follows:

       1.   Georgia permits any eligible elector to vote by mail (“absentee mail

voters” or “mail voters”). Nevertheless, in the November 6, 2018 General

Election, hundreds of duly eligible voters in Gwinnett County have not been able

to take advantage of this method of voting because the Gwinnett County Board

of Registration and Elections (“the Gwinnett Board”) has rejected their ballots

for immaterial reasons, and even where it is clear that the voter is registered and

eligible to vote. Indeed, the Gwinnett Board’s interpretation of Georgia’s

Election Code creates an unusually high risk that voters who voted by mail ballot

will have their votes rejected for even the smallest error or omission on their

                                       -2-
       Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 3 of 28




absentee ballot resulting in disenfranchisement, with no meaningful opportunity

to cure any perceived deficiency.

      2.    In Gwinnett County, absentee mail ballots are frequently rejected

because of unintentional voter errors like an inaccurate year of birth or address.

The consequence of making such an understandable human error has been the

rejection of the ballot even where the reviewing official has determined that the

signature on the oath matches the signature on the voter’s registration card, and

thus, there is absolutely no question as to the voter’s qualifications. Moreover,

the voter’s qualification to vote under state law is determined before the voter is

sent an absentee ballot. Therefore, even where the voter neglects to sign the oath

on the ballot, she should be given the opportunity to cure this technical error.

      3.    Further, as this Court has noted, Gwinnett County has a history of

rejecting an alarmingly high percentage of absentee ballots. Martin v. Kemp, No.

18-4776, Dkt. No. 23 at 7. In the 2016 general election, Gwinnett County

rejected l,196 out of the 20,120 absentee ballots cast (6 percent). Through

October 12, 2018, Gwinnett County had rejected 9.6% of the 4,063 absentee

mail ballots received, nearly one-third for a missing or mistaken birth year. Id.

And as of November 11, data from the Secretary of State showed that Gwinnett

County had rejected 901 absentee mail ballots for missing information such as a

                                       -3-
       Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 4 of 28




date of birth, address, or signature. See Exs. A, B. By contrast, in neighboring

Forsyth County, election officials only rejected 23 absentee ballots, and

according to information on the Secretary of State’s website, none of these were

rejected for omission of or errors in immaterial information such as date of birth

or address. See Ex. C.

      4.    The Gwinnett County oath also provides blank spaces for a voter’s year

of birth and address. See Ex. D. The envelope does not indicate that providing these

details is mandatory. Because this information is provided on the outer envelope, it

is visible when the envelope is returned by mail. By statute, an absentee ballot may

be rejected “[i]f the elector has failed to sign the oath, or if the signature does

not appear to be valid, of if the elector has failed to furnish required information

or information so furnished does not conform with that on file in the registrar’s

or clerk’s office, or if the elector is otherwise disqualified to vote.” O.C.G.A. §

21-2-3986(a)(1)(C).

      5.    Federal law, however, prohibits states from using requests for

immaterial information—information that is not relevant to whether the voter is

qualified under state law to vote—as a barrier to voting. Under the Civil Rights

Act, 52 U.S.C. § 10101(a)(2)(B), a government official may not

      deny the right of any individual to vote in any election because of
      an error or omission on any record or paper relating to any
                                     -4-
       Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 5 of 28




      application, registration, or other act requisite to voting, if such error
      or omission is not material in determining whether such individual
      is qualified under State law to vote in such election.

      6.    Understanding this, on the recommendation of the Attorney

General, the State Election Board has cited the Civil Rights Act when declining

to reprimand at least two counties for their practice of accepting absentee ballots

for omitting immaterial information:

      Where the election official can verify the identity of the voter by
      comparing their signature on the absentee ballot envelope with the
      voter’s signature on file, the omission of the additional information
      of residence address and/or day and month of birth would not be
      material to that voter’s qualifications and the absentee ballot should
      be counted.

In the Matter of: Burke Cty. Bd. of Election & Registration, Barbara N.

Hammett, and Laverne Sello, SEB Case No. 2011-000095 (Feb. 11, 2016) at 3,

attached as Worley Decl. Ex. B (concluding accepting absentee ballots that were

“missing a street address” did not violate Georgia law); In the matter of: Eleanor

Gale, Elections Supervisor, and McIntosh Cty. Bd. of Elections & Registration,

SEB Case No. 2012-131 (Feb 1, 2016) at 11, attached as Worley Decl. Ex. A

(concluding accepting absentee ballots that were missing a date of birth, address,

or listed a P.O. Box number as a residential address did not violate Georgia law).

      7.    While a failure to furnish required information may support

rejection of an absentee ballot under O.C.G.A. § 21-2-386(a)(1)(C), the Georgia
                                       -5-
       Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 6 of 28




Supreme Court has held that nothing in the statute mandates the “automatic

rejection of any absentee ballot lacking the elector’s place and/or date of birth.”

Jones v. Jessup, 279 Ga. 531, 533 n.5 (2005). In Jones, the omitted information

was the place, day, and month of birth. “However, nothing in O.C.G.A. § 21-2-

386 makes an address more or less required than a day and month of birth, both

are used to assist the local election official in confirming the identity of the voter

where comparison of the voter’s signature insufficient.” Worley Decl. Ex. B;

Worley Decl. Ex. A at 5; see also In the Matter of Fred Haymans et al., SEB

Case No. 2012-31 (May 22, 2018), attached as Worley Decl. Ex. C (dismissing

charge for violating O.C.G.A. § 21-2-386(a)(1)(C) brought against election

officials who accepted absentee ballots that without all of the requested

information in the oath). In fact, the Defendant Secretary of State has already

conceded that “where the year of birth is not necessary to confirm the identity of

a voter, it is not otherwise required by O.C.G.A. § 21-2-386(a)(1)(C).” Martin,

No. 18-4776 Dkt. No. 36 at 3–4.

      8.     Gwinnett County’s interpretation of O.C.G.A. § 21-2-3986(a)(1)(C)

is unusually strict, is unlawful, and should be enjoined by this Court.

      9.     Plaintiff-Intervenors bring this Emergency Complaint for Declaratory

and Injunctive Relief, and their Emergency Motion for Preliminary Injunction and

                                        -6-
       Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 7 of 28




Show of Good Cause filed herewith, to require Gwinnett County Defendants to

count the votes that were improperly rejected in the November 6, 2018 General

Election in violation of the Civil Rights Act and the First and Fourteenth

Amendments, pursuant to 42 U.S.C. §§ 1983 and 1988, and to prevent Defendants

from certifying the 2018 General Election results, currently required by 5 p.m. on

Tuesday, November 13, 2018, until all votes have been counted.

      10.      Plaintiff-Intervenors ask the Court to issue an Order requiring

Defendants to consider valid and count each of the 901 absentee ballots that

Gwinnett County election officials have rejected due to missing immaterial

information.

      11.      Absent emergency relief, these 901 Georgia voters, whose ballots were

improperly rejected, will be disenfranchised, not on the basis of his or her eligibility

to vote, but rather, on the basis of Defendants’ unlawful interpretation of O.C.G.A.

§ 21-2-386(a)(1)(C), in clear violation of the Civil Rights Act and the First and

Fourteenth Amendments.

                           JURISDICTION AND VENUE

      12.      Plaintiff-Intervenors bring this action under 42 U.S.C. §§ 1983 and

1988 to redress the deprivation under color of state law of rights secured by the

United States Constitution.

                                         -7-
        Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 8 of 28




       13.     This Court has original jurisdiction over the subject matter of this

action pursuant to 28 U.S.C. §§ 1331 and 1343 because the matters in controversy

arise under the Constitution and laws of the United States.

       14.     This Court has personal jurisdiction over Defendants, who are sued in

their official capacity only.

       15.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because a

substantial part of the events that gave rise to Plaintiff-Intervenors’ claims occurred

in this judicial district.

       16.     This Court has the authority to enter a declaratory judgment and to

provide preliminary and permanent injunctive relief pursuant to Rules 57 and 65 of

the Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201 and 2202.

                                     PARTIES

       17.    Plaintiff-Intervenor CAROLYN BOURDEAUX FOR CONGRESS

(the “Campaign”) is the principal campaign committee for Carolyn Bourdeaux’s

election to represent Georgia’s Seventh Congressional District in the United States

House of Representatives. The Campaign’s mission is for Bourdeaux to be elected

to the House, and its mission will be undermined and harmed if valid absentee ballots

cast by voters who support Bourdeaux’s candidacy are unlawfully rejected based on

Defendants’ illegal conduct. Moreover, the Campaign’s supporters and constituents

                                         -8-
       Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 9 of 28




are among the 901 voters impacted by the improper rejection of their absentee ballots

by Defendants. As of the time of this filing, in unofficial returns, Bourdeaux trails

Rob Woodall by 901 votes (139,837 to 138,936), or 0.32% of the 278,773 votes

counted.

      18.    Plaintiff FAZAL KHAN is a registered elector of the State of Georgia

and a resident of Gwinnett County. Khan is a Democrat. Khan is eligible to vote and

he cast an absentee ballot by mail in the November 6, 2018 election. His absentee

ballot was rejected solely because the year of birth information listed on his absentee

ballot envelope allegedly did not match the year of birth listed in his voter

registration record. This error is immaterial as to election officials’ ability to verify

Khan’s identity and eligibility to vote. Khan seeks to have his absentee ballot

counted in the November 2018 election.

      19.    Defendant ROBYN CRITTENDEN is sued for prospective declaratory

and injunctive relief in her official capacity as the Secretary of State of Georgia.

Brian Kemp recently resigned as Secretary of State on November 8, 2018. Robyn

Crittenden was appointed on the same date and was automatically substituted for

him as a Defendant in this case by operation of Fed. R. Civ. P. 25(d). Defendant

CRITTENDEN is hereinafter referred to, together with her predecessors, as



                                          -9-
         Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 10 of 28




“Crittenden” or the “Secretary.” 1

        20.      The Secretary of State is a state official subject to suit in her official

capacity because her office “imbues [her] with the responsibility to enforce the law

or laws at issue in the suit,” Grizzle v. Kemp, 634 F.3d 1314, 1319 (11th Cir. 2011),

specifically the election laws in the State of Georgia. Secretary serves as the Chair

of the State Election Board.

        21.      Defendants REBECCA N. SULLIVAN, RALPH F. “RUSTY”

SIMPSON, DAVID J. WORLEY and SETH HARP are members of the State

Election Board in Georgia, responsible for obtaining uniformity in election practices

by promulgating rules and regulations to ensure the legality and purity of all

elections, investigating frauds and irregularities in elections, and reporting election

law violations to the Attorney General or appropriate district attorney. The State

Board Members are authorized to take such other actions consistent with law to

provide for the conduct of fair, legal, and orderly elections. Together with any

successors in office automatically substituted for any of them as Defendants by

operation of Fed. R. Civ. P. 25(d), these Defendants are hereinafter collectively

referred to as the “State Election Board” or “State Election Board Members.” The



1
 Brian Kemp is listed in the case caption of Plaintiff-Intervenors’ Complaint and accompanying papers because it
appears that the case caption has not yet been officially updated by the Court.
                                                     - 10 -
       Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 11 of 28




State Board Members are sued for declaratory and injunctive relief in their official

capacities.

      22.      The Secretary of State and the State Election Board have the authority

to direct officials in each county responsible for elections (that is, the county

elections board or the superintendent of elections) (collectively “the County Election

Officials”).

      23.      Defendants    STEPHEN       DAY,     JOHN     MANGANO,          ALICE

O’LENICK, BEN SATTERFIELD and BEAUTY BALDWIN are sued for

declaratory and injunctive relief in their official capacities as members of the

Gwinnett Board. Together with any successors in office automatically substituted

for any of them as Defendants by operation of Fed. R. Civ. P. 25(d), these

Defendants are hereinafter collectively referred to as the “Gwinnett Board

Members” or “Gwinnett Board.”

      24.      The Gwinnett Board has the authority to exercise the powers and duties

of a county election superintendent with respect to conducting elections in Gwinnett

County, see O.C.G.A. § 21-2-70 to -77. The Gwinnett board is required “[t]o make

and issue such rules, regulations, and instructions, consistent with law, including the

rules and regulations promulgated by the State Election Board, as he or she may

deem necessary for the guidance of poll officers, custodians, and electors in

                                        - 11 -
       Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 12 of 28




primaries and elections,” O.C.G.A. § 21-2-70(7), and “[t]o conduct all elections . . .

and to perform such other duties as may be prescribed by law,” id. at § 21-2-70(13).

                                       FACTS

      25.    Georgia law sets forth the process for determining eligibility for,

distributing, collecting, processing, and counting absentee ballots.

      26.    Georgia law authorizes any eligible voter to cast his or her absentee

ballot by mail. When an absentee voter receives an official absentee ballot, they

receive two envelopes. O.C.G.A. § 21-2-384(b).

      27.    The voter must place the completed absentee ballot in the smaller of the

two envelopes. Id.

      28.    The smaller envelope must then be placed in the larger envelope, which

contains the oath of the elector and a line for the elector’s signature. O.C.G.A. § 21-

2-384(b)-(c).

      29.    The form of the oath is specified by O.C.G.A. § 21-2-384(c)(1): The

oaths referred to in subsection (b) of this Code section shall be in substantially the

following form:

      I, the undersigned, do swear (or affirm) that I am a citizen of the United
      States and of the State of Georgia; that my residence address, for voting
      purposes, is ______County, Georgia; that I possess the qualifications
      of an elector required by the laws of the State of Georgia; that I am
      entitled to vote in the precinct containing my residence in the primary
      or election in which this ballot is to be cast; that I am eligible to vote by
                                          - 12 -
       Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 13 of 28




      absentee ballot; that I have not marked or mailed any other absentee
      ballot, nor will I mark or mail another absentee ballot for voting in such
      primary or election; nor shall I vote therein in person; and that I have
      read and understand the instructions accompanying this ballot; and that
      I have carefully complied with such instructions in completing this
      ballot. I understand that the offer or acceptance of money or any other
      object of value to vote for any particular candidate, list of candidates,
      issue, or list of issues included in this election constitutes an act of voter
      fraud and is a felony under Georgia law.
      ________________________
      Elector’s Residence Address
      ________________________
      Year of Elector’s Birth
      ________________________
      Signature or Mark of Elector


In Gwinnett County, the oath appears on the outside of the absentee ballot envelope

printed in small type in English and Spanish as shown in Exhibit D.

      30.    All absentee ballots must be received by 7 p.m. on Election Day to be

counted. O.C.G.A. § 21-2-386(a)(1)(F).

      31.    Pursuant to O.C.G.A. § 21-2-386(a)(1)(C), an absentee ballot may be

rejected “[i]f the elector has failed to sign the oath, or if the signature does not appear

to be valid, or if the elector has failed to furnish required information or information

so furnished does not conform with that on file in the registrar’s or clerk’s office, or

if the elector is otherwise found disqualified to vote.”

      32.    If an elector’s ballot is rejected, the clerk “shall write across the face of

the envelope ‘Rejected,’ giving the reason therefor. . . . [and] shall promptly notify
                                       - 13 -
       Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 14 of 28




the elector of such rejection.” Id.

      33.    As the Court stated in its October 24, 2018 Order, county election

officials reported an increase in the volume of absentee by-mail voting and absentee

in-person (early) voting for the November 6, 2018 general election. Martin, No. 18-

4776, Dkt. No. 23.

      34.    Specifically, Gwinnett County reported that it has received

“significantly” more absentee ballot applications for the November 6, 2018 election

than in previous years. Id.

      35.    Gwinnett County also has a significantly higher rate of rejecting

absentee voters than any other county in the state. Id.

      36.    The Court noted that as of October 18, 2018, Gwinnett County had

rejected 524 absentee ballots for signature mismatch, unsigned oaths, and other

missing information in the 2018 General Election. Id.

      37.    On October 24, 2018, the Court issued a preliminary injunction

prohibiting all county election officials from rejecting any absentee ballot due to an

alleged signature mismatch and requiring that the ballots be marked as provisional

rather than rejected, allowing the voter to cure the discrepancy. Id.

      38.    For absentee ballots that had been rejected for reasons unrelated to

signature mismatches, Plaintiffs sought an order prohibiting Defendants from

                                        - 14 -
       Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 15 of 28




rejecting an absentee ballot solely based on a discrepancy or omission relating to

year of birth and requested that the Court to permit an absentee voter whose ballot

is rejected to provide elections officials with a cure affidavit up until the close of

business on the Friday after election day. See Martin, Dkt. No. 39 at 3–4.

      39.    On November 2, 2018, the Court denied Plaintiffs’ request, noting that

“Plaintiffs propose[d] no specific instructions for county elections officials to issue,

nor do Plaintiffs suggest a procedure for receiving and processing such affidavits

across the entire state. . . . Accordingly, if the Court were to grant Plaintiffs’

injunction, the Court would leave county elections officials without any guidance as

to what to do if various parts of the oath are left blank, unsigned, if the address

matches publicly available information but not other information in the voter’s file,

or how to otherwise verify a voter’s identification.” Id. Dkt. No. 41 at 8.

      40.    The Court also noted that at the time of its Order, with “the November

6, 2018 election is rapidly approaching,” implementing Plaintiffs’ proposed cure

process would “both burden elections officials and increase the risk of voter

confusion.” Id. at 10.

      41.    On Election Day and thereafter, Gwinnett County rejected at least 901

absentee mail ballots for reasons other than signature mismatch, such as omitted or

erroneous addresses, or omitted or erroneous years of birth, or missing signatures,

                                         - 15 -
       Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 16 of 28




or some combination thereof.

      42.    Georgia law makes clear that this information is not necessary to

establish the eligibility of the voter and cannot be used to automatically deny a

voter’s fundamental rights. Jones, 279 Ga. at 533 n.5. Under Georgia law, voters

prove their qualifications to vote when they register to vote and those qualifications

are verified before they are issued an absentee ballot, O.C.G.A. § 21-2-381(b)

(registrar sends absentee ballot once voter’s eligibility is confirmed), not when they

return their absentee ballot, therefore, any information on the absentee ballot

envelope is immaterial to determining whether the voter is qualified. Moreover, for

the absentee ballots on which the voter has signed the oath, there is absolutely no

dispute concerning the voter’s identity or qualifications. Per this Court’s October 24

Order, any signatures that election officials have deemed to be not matching would

have already been segregated with the provisional ballots, so the signatures on the

remaining signed absentee ballots have by definition been determined to match the

signatures on the voters’ registration cards.

      43.    The Civil Rights Act, 52 U.S.C. § 10101(a)(2)(B), prohibits

government officials from rejecting ballots that includes errors or omissions of

information immaterial to determining whether the individual is eligible to vote.

      44.    This materiality provision “was intended to address the practice of

                                        - 16 -
       Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 17 of 28




requiring unnecessary information for voter registration with the intent that such

requirements would increase the number of errors or omissions on the application

forms, thus providing an excuse to disqualify potential voters.” Schwier v. Cox, 340

F.3d 1284, 1294 (11th Cir. 2003).

      45.    Thus, the county election officials may not reject ballots because of

such errors or omissions.

      46.    Permitting Defendants to reject and discard over nine hundred absentee

ballots for missing immaterial information, thereby disenfranchising what is almost

certain to be a majority of eligible voters whose ballots should have been counted,

would violate the eligible voters’ rights under the Civil Rights Act and First and

Fourteenth Amendments.

      47.    The Gwinnett County Elections Office should not certify the election

results until all absentee ballots that had been previously rejected due to immaterial

errors and omissions are counted, and, if the voter’s signature is held to be material,

voters who omitted a signature should receive notice and a reasonable opportunity

to cure the defect before their otherwise eligible vote is rejected.

                                      COUNT I
                     Section 1971 of the Civil Rights Act of 1964
                             52 U.S.C. § 10101(a)(2)(B)

      48.    Plaintiff-Intervenors reallege and incorporate by reference the

                                         - 17 -
       Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 18 of 28




allegations of Paragraphs 1 through 47 above as though fully set forth herein.

      49.    Section 1971 of the Civil Rights Act of 1964, 52 U.S.C.

§ 10101(a)(2)(B), provides that:

      No person acting under color of law shall ... deny the right of any
      individual to vote in any election because of an error or omission on
      any record or paper relating to any application, registration, or other act
      requisite to voting, if such error or omission is not material in
      determining whether such individual is qualified under State law to vote
      in such election.

      50.    The Eleventh Circuit has expressly held “that the provisions of section

1971 of the Voting Rights Act may be enforced by a private right of action under §

1983.” Schwier, 340 F.3d at 1297.

      51.    As a result of the additional and superfluous requirements for casting

effective absentee ballots contained in O.C.G.A. § 21-2-386(a)(1)(C), which permits

elections officials to reject absentee ballots for nominal technical deficiencies in

filling out the information on the back of the envelope, the right to vote of hundreds

of Georgia voters in Gwinnett County have been and will continue to be denied as a

result of immaterial errors on their absentee ballot identification envelopes, even

where election officials can determine that the voter is eligible and registered to vote,

unless these provisions are enjoined.

      52.    Based on the foregoing, Defendants, acting under color of state law,

have deprived and will continue to deprive Plaintiff-Intervenors and other Georgia
                                      - 18 -
       Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 19 of 28




citizens of rights secured to them by Section 1971 of the Civil Rights Act of 1964,

52 U.S.C. § 10101(a)(2)(B).

                                  COUNT II
              First Amendment, Equal Protection, and 42 U.S.C. § 1983
                                (Anderson-Burdick)
                             U.S. Const. amends. I, XIV
            Threatened Infringement of the Fourteenth Amendment’s
                        Guarantee of Equal Protection

      53.    Plaintiff-Intervenors incorporate by reference and reallege paragraphs

1 to 53 of this Complaint as if set forth fully herein.

      54.    Under the First Amendment and the Equal Protection Clause of the

Fourteenth Amendment, a court considering a challenge to a state election law must

carefully balance the character and magnitude of the injury to First and Fourteenth

Amendment rights that the plaintiff seeks to vindicate against the justifications put

forward by the State for the burdens imposed by the rule. See Burdick v. Takushi,

504 U.S. 428, 434 (1992); Anderson v. Celebrezze, 460 U.S. 780, 789 (1983).

“However slight th[e] burden may appear, . . . it must be justified by relevant and

legitimate state interests sufficiently weighty to justify the limitation.” Crawford v.

Marion Cty. Election Bd., 553 U.S. 181, 191 (2008) (Stevens, J., controlling opinion)

(internal quotation marks omitted). Further, all laws that distinguish between groups

must at least be rationally related to a legitimate state interest in order to survive


                                         - 19 -
       Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 20 of 28




scrutiny under the Equal Protection Clause. Nordlinger v. Hahn, 505 U.S. 1, 11

(1992).

      55.    Nearly a thousand Gwinnett County voters have had, and will have,

without action from this Court, their right to vote wholly denied in the 2018 General

Election due to the Gwinnett Board’s highly restrictive practice of rejecting absentee

ballots of duly qualified voters for the omission of immaterial information that

Georgia law does not even require for their vote to be counted, and its failure to

allow them to cure a missing signature.

      56.    The Gwinnett Board’s practice of rejecting absentee ballots for the

reasons discussed herein are not supported by any material or important government

interest (indeed, even Georgia law does not require rejection). Moreover, any

benefits are plainly outweighed by the severe burden on voters⸺complete

disenfranchisement.

      57.    Based on the foregoing, Defendants acting under color of law have

deprived and will continue to deprive Gwinnett County voters, including many

voters who voted for and supported Plaintiff-Intervenors, the rights secured to them

by the First and Fourteenth Amendments to the U.S. Constitution and protected by

42 U.S.C. § 1983.

                                  COUNT III
              Equal Protection (Bush v. Gore) and 42 U.S.C. § 1983
                                     - 20 -
       Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 21 of 28




                            U.S. Const. amend. XIV
            Threatened Infringement of the Fourteenth Amendment’s
                        Guarantee of Equal Protection
      58.       Plaintiff-Intervenors incorporate by reference and reallege paragraphs

l to 58 of this Complaint as if set forth fully herein.

      59.       The First and Fourteenth Amendments do not permit the state to

arbitrarily value the votes of one group of individuals over another. The Equal

Protection Clause of the Fourteenth Amendment to the United States Constitution

prohibits states from “deny[ing] to any person within its jurisdiction the equal

protection of the laws.” U.S. CONST. amend. XIV, § 1. This constitutional provision

requires “that all persons similarly situated should be treated alike.” City of Cleburne

v. Cleburn Living Ctr., 473 U.S. 432, 439 (1985); see also Bush v. Gore, 531 U.S.

98, 104-05 (2000) (holding Equal Protection Clause applies to “the manner of [the]

exercise [of voting]” and “once granted the right to vote on equal terms, the State

may not, by later arbitrary and disparate treatment, value one person’s vote over that

of another”).

      60.       The fact that the interpretation of O.C.G.A. § 21-2-386(a)(1)(C) varies

from county to county, Gwinnett County’s interpretation and implementation of

O.C.G.A. § 21-2-386(a)(1)(C) plainly violates the Equal Protection Clause. “Having

once granted the right to vote on equal terms, the State may not, by later arbitrary

and disparate treatment, value one person’s vote over that of another.” Id.
                                         - 21 -
       Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 22 of 28




      61.    Defendants knowingly treat or permit the treatment of electors who

vote by mail in Gwinnett County differently from other, similarly situated electors

voting in the same election in other counties in the State.

      62.    As shown by the substantial difference in rejection rates between

Gwinnett County and Forsyth County, electors who vote by mail in Gwinnett County

are far more likely to be disenfranchised than electors who vote by mail in other

counties. Further, Defendant Secretary and the Defendant State Board Members

have failed to ensure that Georgia absentee voters are treated equally regardless of

the county they reside.

      63.    Due to this disparate treatment, absentee voters in Gwinnett County

who cast ballots in the November 6, 2018 General Election have suffered burdens

on and infringements to their fundamental right to vote that other, similarly situated

voters in other counties have not.

      64.    Defendants’ unequal treatment of these voters is not justified by, and

is not necessary to promote, any substantial or compelling state interest that cannot

be accomplished by other, less restrictive means.

      65.    Scores of eligible, registered Gwinnett County absentee voters will

suffer direct and irreparable injury if Defendants are not enjoined from rejecting

otherwise valid absentee ballots on the basis of the most insignificant of technical

                                        - 22 -
       Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 23 of 28




violations described herein, where these minor technical violations could not

reasonably be interpreted to mean that the voter is ineligible to cast the ballot or that

the ballot is otherwise invalid.

      66.     Based on the foregoing, Defendants, acting under color of state law,

have deprived and will continue to deprive Plaintiff-Intervenors and other Georgia

voters of equal protection under the law secured to them by the Fourteenth

Amendment to the United States Constitution and protected by 42 U.S.C. § 1983.

                              PRAYER FOR RELIEF

WHEREFORE, Plaintiff-Intervenors respectfully request that this Court enter

judgment:

             a)     declaring that for Defendants to reject absentee ballots for

                    omitting or making mistakes in immaterial information on a

                    voter’s absentee ballot envelope, such as in the date of birth or

                    address fields, would violate the First and Fourteenth

                    Amendments to the United States Constitution;

             b)     preliminarily and permanently enjoining Defendants from

                    rejecting any absentee ballot on the basis that a voter omitted or

                    allegedly made a mistake when filling in immaterial information

                    on his or her absentee ballot envelope;

                                         - 23 -
Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 24 of 28




     c)    requiring Defendants to count all absentee ballots that were

           previously rejected solely on the basis that a voter omitted or

           allegedly made a mistake when filling in immaterial information

           on his or her absentee ballot envelope;

     d)    requiring Defendants to permit voters whose absentee ballots

           were previously rejected for missing signatures to cure within

           three days of the issuance of the order in accordance with the

           provisional ballot cure process included in this Court’s Order of

           October 24, 2018. Martin, Dkt. No. 23.

     e)    temporarily enjoining Defendants from certifying the election

           results on November 13, 2018 until each and every absentee

           ballot that was improperly rejected has been counted;

     f)    awarding Plaintiff-Intervenors their costs, disbursements, and

           reasonable attorneys’ fees incurred in bringing this action

           pursuant to 42 U.S.C. § 1988 and other applicable laws; and

     g)    granting such other and further relief as the Court deems just and

           proper.




                               - 24 -
      Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 25 of 28




Dated: November 11, 2018          Respectfully submitted,



                                  /s/ Veronica Higgs Cope
                                  GA Bar No.: 352145
                                  The Cope Law Firm, P.C.
                                  2330 Scenic Highway
                                  Snellville, GA 30078
                                  Telephone: (404) 917-1077
                                  Facsimile: (866) 614-8295
                                  vcope@copelawfirm.com

                                  Marc E. Elias*
                                  Bruce V. Spiva*
                                  Brian Marshall*
                                  Aria C. Branch*
                                  K’Shaani Smith*
                                  PERKINS COIE LLP
                                  700 Thirteenth Street, N.W., Suite 600
                                  Washington, D.C. 20005-3960
                                  Telephone: (202) 654-6200
                                  Facsimile: (202) 654-6211
                                  MElias@perkinscoie.com
                                  BSpiva@perkinscoie.com
                                  BMarshall@perkinscoie.com
                                  ABranch@perkinscoie.com
                                  KShaaniSmith@perkinscoie.com

                                  Counsel for Plaintiff-Intervenors

                                  *Pro Hac Vice Applications Forthcoming




                                   - 25 -
Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 26 of 28
      Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 27 of 28




                     CERTIFICATE OF COMPLIANCE
      I hereby certify that the foregoing [Proposed] Plaintiff-Intervenors Carolyn

Bourdeaux for Congress and Fazal Khan’s Emergency Complaint for Injunctive and

Declaratory Relief has been prepared in accordance with the font type and margin

requirements of L.R. 5.1, using font type of Times New Roman and a point size of

14.

Dated: November 11, 2018                       /s/ Veronica Higgs Cope
                                               Counsel for Plaintiff-Intervenors




                                      - 27 -
       Case 1:18-cv-04776-LMM Document 56 Filed 11/13/18 Page 28 of 28




                          CERTIFICATE OF SERVICE

      I hereby certify that on the 11th day of November 2018, I electronically filed

the foregoing with the Clerk of the Court using the CM/ECF system which will

automatically send email notification of such filing to parties in this action.


Dated: November 11, 2018                          /s/ Veronica Higgs Cope
                                                  Counsel for Plaintiff-Intervenors




                                         - 28 -
